Citation Nr: 0404260	
Decision Date: 02/13/04    Archive Date: 02/23/04

DOCKET NO.  03-19 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a lung disorder.  

2.  Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel
INTRODUCTION

The veteran had active military service from January to April 
1947 and January 1948 to December 1953.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in New Orleans, Louisiana.  In 
October 2003, the veteran had a hearing before the 
undersigned Board member at the RO.  

This appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
you if further action is required on your part.  


REMAND

Under the Veterans Claims Assistance Act of 2000, VA is 
required to make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought.  38 U.S.C.A. § 5103A(a) (West 2002); 38 
C.F.R. § 3.159(c), (d)) (2003).  Such assistance includes 
making every reasonable effort to obtain relevant records 
(including private medical records and those possessed by VA 
and other Federal agencies) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A. § 5103A(b) and (c); 38 C.F.R. 
§ 3.159(c)(1-3)).  VA is also required to provide 
examinations when necessary to decide the claim.  38 C.F.R. 
§ 3.159(c)(4).  

The record shows that the veteran's service medical records 
are missing and presumed destroyed by fire at the National 
Personnel Records Center (NPRC).  The Board notes that the RO 
indicated in a June 2003 statement of the case that the 
veteran's records are unavailable.  However, it appears that 
the NPRC is attempting to reconstruct the veteran's service 
medical records including morning reports.  In a response to 
a VA Request for Information Form dated in May 2003, NPRC 
indicated that the investigation was "pending advanced 
reconstruction".  At this juncture, the status of those 
records is not clear.  Therefore, an effort should be to 
determine whether the veteran's service medical records have 
been reconstructed.  

In addition, the record shows that the veteran was awarded 
Social Security Administration (SSA) disability benefits for 
disability beginning in 1991.  These records may contain 
evidence relevant to the veteran's claim.  However, they have 
not been requested.  See Murincsak v. Brown, 2 Vet. App. 363 
(1992).  

Finally, at his hearing before the undersigned on October 31, 
2003, the veteran indicated that he had additional evidence 
he wished to be considered by the RO.  The RO should ensure 
that the evidence referred to by the veteran is associated 
with the claims folder.  

Accordingly, the case is remanded to the RO for the 
following:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2003) are 
fully met.  The RO must convey (1) the 
information and evidence not of record 
that is necessary to substantiate the 
claim; (2) the information and evidence 
that the VA will seek to provide; (3) the 
information and evidence that the 
claimant is expected to provide; and (4) 
notice that the claimant is to provide 
any evidence in his or her possession 
that pertains to the claim.  Duplicate 
copies of evidence currently in the file 
need not be submitted. 

2.  In any event, the RO should contact 
NPRC and inquire as to whether the 
veteran's sick/morning reports for the 
35th Station Hospital Kyoto, Japan 1st 
Corp., from November 1, 1948, to November 
30, 1948, for treatment of a lung 
condition and the 91st Med Unit Hospital, 
Luginitzburg, Germany in July 1953 for 
treatment of a back disorder have been 
reconstructed.  If this information is 
not available or in the records could not 
be reconstructed, it should be clearly 
indicated in writing.  

3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's Social 
Security disability benefits dated in 
1991 as well as the medical records 
relied upon concerning that claim.

4.  The RO should ensure that the 
evidence the veteran said he wished to 
submit at his hearing before the Board on 
October 31, 2003, is associated with the 
claims folder.  

5.  Thereafter, the RO should review the 
claims file and ensure that all necessary 
notice and development has been undertaken.  
If any development is incomplete, undertake 
appropriate corrective action.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

6.  Then, the RO should readjudicate the 
veteran's claims for service connection 
for a lung and back disorder.  

7.  If the benefits sought on appeal 
remain denied, the appellant and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  The requisite 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




